News from Buckeye FOR IMMEDIATE RELEASE Contacts: Steve Dean Sr. Vice President and Chief Financial Officer 901-320-8352 Daryn Abercrombie Investor Relations 901-320-8908 Website:www.bkitech.com BUCKEYE TECHNOLOGIES FOURTH QUARTER & FISCAL YEAR 2 MEMPHIS, TN July 7, 2010 - Buckeye Technologies Inc.(NYSE:BKI)has scheduled a conference call for Wednesday, August 4, 2010 at 10:00 a.m. Central (11:00 Eastern) to discuss fourth quarter and fiscal year 2010 results. All interested parties are invited to listen to the call live or tape delayed via the website www.streetevents.com or via the Company’s website homepage at www.bkitech.com.Supplemental material for this call will be available on these websites.The replay will be archived on these websites through September 4, 2010. In addition, persons interested in listening by telephone may dial in at (877) 604-9673within the United States.International callers should dial(719) 325-4792.Participants should call no later than 9:50 a.m. CT. To listen to the telephone replay of the call, dial (888) 203-1112 or (719) 457-0820. The passcode is 1072254.This replay will be available until midnight August 18, 2010. A press release will be issued via Business Wire after the market closes on August 3. If you do not receive a copy of this release, please contact Shirley Spears at (901) 320-8125.
